

Exhibit 10.17
LEASE AGREEMENT


This Lease Agreement is made as of this 5th day of January 2006, by and between
Bi-State Group, LLC (“Landlord”) and American Trailer & Storage, Inc.
(“Lessee”).


Recitals

A.  
Landlord owns real estate commonly known as 330 N. 29th Street, East St. Louis,
IL consisting of approximately 6 acres.




B.  
Lessee desires to Lease a portion of such real estate, together with any
improvements thereon and the right to use all adjacent parking areas, sidewalks
and means of ingress and egress (the “Leased Premises”). The Leased Premises
shall consist of one office space of approximately 650 square feet in the
building as marked in Exhibit 1 and Exhibit 2 with access to shared restroom
facilities, and all of the parking lot space on the property as marked in
Exhibit 2, approximately 4.75 acres, leaving enough space around the building
for shared access by other tenants of the building.




C.  
Lessee also desires exclusive use of one (1) forklift capable of lifting one (1)
empty 40’ ISO shipping container. The Leased Premises shall also include
exclusive use of the forklift by the Lessee during Lessee’s normal business
hours.



NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
the parties agree as follows:



1.  
DEMISE. Landlord hereby leases the Leased Premises to Lessee and Lessee hereby
leases same from Landlord on the terms and conditions set forth herein.




2.  
TERM. The term of this Lease shall commence on January 1, 2006 (the Commencement
Date”), and shall end on December 31, 2008 (the “Initial Term”), subject to the
Landlord and Lessee’s option to extend the term in accordance with paragraph 21.
The “term of this Lease,” as used herein, includes any extension provided for in
paragraph 21. Notwithstanding anything to the contrary herein, the term of this
Lease shall expire on the last day of the third (3rd) calendar month after the
Lessee gives written notice of its intent to terminate.




3.  
CONDITION OF LEASED PREMISES. Lessee acknowledges inspection of the Leased
Premises and accepts the same in their present state and condition; provided,
however, Landlord shall paint the walls in the office space, install new carpet
in the office space, ensure proper functioning of the HVAC system and
toilet/bathroom facilities, level parking lot, remove equipment not owned by
Lessee from parking lot, and remove rubbish and other items not owned by Lessee
from the parking lot, in workmanlike fashion, and such work/inspections shall be
completed on or before January 1, 2006.




4.  
RENT. Lessee shall pay as monthly rent as follows:



$3,912.00 per month through December 2008,
$4,100.00 per month beginning January 2009 through December 2010;
$4,300.00 per month beginning January 2011 through December 2012.


Rent for January 2006 shall be payable on January 10, 2006, and, thereafter, and
on the 10th day of each month. Should this Lease commence on a day other than
the first day of the month or terminate on a day other than the last day of the
month, rent for such partial month shall be prorated based on a 365 day year and
shall be payable on the first day of the calendar month next succeeding such
partial month.



5.  
USE. The Leased Premises may be used for the Lessee’s portable storage/equipment
rental and leasing business and any other lawful purpose.




6.  
UTILITIES/SERVICES. Landlord agrees to pay, before delinquency, all charges for
gas, electricity, water and sewer.




7.  
TAXES. Landlord agrees to pay punctually all taxes levied against the Leased
Premises during the term of this Lease.




8.  
MAINTENANCE. Landlord shall maintain and make all necessary repairs to the
structural elements of all buildings on the Leased Premises, including the roof
and the exterior walls of such buildings. Landlord shall also maintain and make
all necessary repairs to the Forklift to ensure safe and proper operation.
Except as otherwise provided in this paragraph 8 and in paragraph 9 with respect
to an “Insurable Casualty” (as hereinafter defined), Lessee shall keep the
Leased Premises in a reasonable condition and repair, including (without
limitation), interior fixtures, walls, floors and ceiling, and all installations
made by Lessee, ordinary wear and tear and excepted.




9.  
CASUALTY DAMAGE AND INSURANCE. Landlord shall procure and, at all times during
the term of this Lease, maintain fire and extended insurance coverage on the
Leased Premises for its reasonable and insurable value. Landlord shall list
Lessee as an additional insured on said policies. If the Leased Premises is
rendered substantially unfit in Lessee’s sole discretion for occupancy by an
incident insurable under Landlord’s fire and extended coverage insurance policy
(an “Insurable Casualty”), either party shall have the option to terminate this
Lease effective as of the date of the occurrence by giving written notice to the
other party within fourteen (14) calendar days after the occurrence of the
Insurable Casualty. If neither party gives timely written notice of termination,
Landlord shall promptly and diligently restore the Leased Premises to the
condition existing prior to the occurrence of the Insurable Casualty at its sole
cost and expense, and rent shall abate until restoration is substantially
complete. Should Landlord fail to substantially complete restoration within
sixty (60) calendar days from the date of the occurrence of the Insurable
Casualty, Lessee shall have the option to cancel and terminate this Lease by
giving the Landlord written notice within seven (7) calendar days of the
expiration of such sixty (60) day period. If after the Insured Casualty occurs
Lessee determines in its sole discretion that the Leased Premises are fit for
its occupancy and/or use, Landlord shall promptly restore the Leased Premises at
Landlord’s expense to the condition existing prior to the occurrence of the
Insurable Casualty, with no abatement of rent.




10.  
LESSEE’S INSURANCE. Lessee agrees at Lessee’s expense to maintain in force
continuously throughout the term of this Lease employer’s liability and
comprehensive general and public liability insurance coverage against claims for
death, personal injury or property damage occurring on, in or about the Leased
Premises or arising from any condition or activity thereon, which insurance
shall be underwritten by an insurer acceptable to Landlord and shall have
combined single limits of liability at least One Million Dollars ($1,000,000.00)
per occurrence. In addition, Lessee shall, at its expense, maintain in force
continuously throughout the term of this Lease insurance covering loss or damage
to all personal property and fixtures of Lessee in the Leased Premises.




11.  
COMPLIANCE WITH LAWS. Lessee shall obtain all licenses, permits or approvals of
governmental authorities required for use and occupancy of the Leased Premises
and shall comply with all applicable and valid laws, ordinances, regulations,
and permits, as now or hereafter amended, of Federal, state, county, municipal
or other lawful authorities pertaining to use of the Leased Premises.




12.  
ASSIGNMENT AND SUBLETTING; BINDING EFFECT. Without prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed, Lessee shall not assign this Lease or sublease the entire Leased
Premises, in whole or in part. Except as otherwise provided in this paragraph
12, this Lease shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, legal representative, successors or assigns.
Lessee may sublease part of the parking lot space to its customers for the
purpose of storing same trailers, containers, or other such transportation
equipment.




13.  
EMINENT DOMAIN. If all of the Leased Premises are taken under the power of
eminent domain or conveyed under threat of condemnation proceedings or if only a
part of the Leased Premises are so taken or conveyed and Lessee determines the
remainder is inadequate or unreasonable, then, in either such event, this Lease
shall terminate effective as the date Lessee is required to give up the right to
occupy or use any party of the Leased Premises. Lessee shall have no claim
against Landlord or against the proceeds of the conveyance or the condemnation
award, regardless of whether termination of this Lease results. If this Lease is
not terminated as provided in this paragraph 13, Landlord and Lessee shall agree
upon an equitable reduction of the rent.




14.  
ATTORNEYS’ FEES. In any suit or other proceeding to enforce any covenant or
agreement of this Lease or for the breach of any covenant or agreement herein
contained, the prevailing party shall be entitled to recover litigation expenses
incurred, including reasonable attorneys’ fees and other related costs and
expenses. In addition, should either party reasonably incur legal expenses as a
result of involvement in a bankruptcy proceeding commenced by or against the
other party, including any action with respect to assumption or assignment of
this Lease, or a mortgage foreclosure or comparable proceeding arising from the
other party’s alleged default in payment of any loan or other obligation, then
such other party shall pay all expenses and costs so incurred, including
reasonable attorneys’ fees.




15.  
DEFAULT. In the event Lessee shall default in the performance or observance of
any covenant or agreement of this Lease and fail to cure such default within ten
(10) calendar days after the giving of written notice thereof as to payment of
rent and ninety (90) calendar days after the giving of such written notice with
respect to any other default, Landlord shall have the right to terminate this
Lease and obtain immediate possession of the Leased Premises and Lessee shall be
given thirty (30) calendar days to remove all property from the Leased Premises.



In the event Landlord shall default in the performance or observance of any
covenant or agreement of this Lease, Lessee shall promptly notify Landlord in
writing. If Landlord shall fail to cure such default within seven (7) calendar
days after receipt of such written notice or, if the default is of such
character as to require more than seven (7) calendar days to cure and Landlord
shall fail to commence to do so within fourteen (14) calendar days after the
giving of such written notice and thereafter diligently proceed to cure such
default, then, in any such event, Lessee shall have the right to terminate this
Lease effective as of the date on which written notice of default is given or
cure such default, in which case any resulting expense shall be deducted from
the rent otherwise due.


All remedies available to either party, whether expressly provided herein or
otherwise available at law or in equity, shall be deemed cumulative, and the
exercise of one or more of such remedies shall not preclude the exercise of any
other. No delay or omission on the part of either party in exercising any power
or right hereunder shall impair such right or power to be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any power or right hereunder by either party preclude later full
exercise thereof or exercise of other power or right.



16.  
LANDLORD’S COVENANTS. Subject to paragraph 17 hereof, Landlord covenants that is
has good and marketable title to the Leased Premises in fee simple absolute and
that the same are not subject to any leases, tenancies, agreements,
encumbrances, liens, restrictions or defects in title materially affecting the
Leased Premises or the rights granted Lessee in the Lease. Lessee, upon paying
the rent and performing the other covenants and agreements of this Lease, shall
quietly have, hold and enjoy the Leased Premises and all rights granted Lessee
in the Lease throughout the term of this Lease




17.  
SUBORDINATION. Lessee hereby agrees that its leasehold interest hereunder is and
shall remain subordinate to any mortgages now on, or hereafter to be placed on,
the Leased Premises; provided that, as a condition precedent to subordination of
mortgages placed on the Leased Premises hereafter, the mortgages shall expressly
covenant or the mortgage shall expressly provide that so long as Lessee is not
in default under this Lease, the Lessee’s quiet enjoyment of the Leased Premises
shall remain undisturbed, on the terms and conditions stated herein, whether or
not the mortgage is in default and notwithstanding any foreclosure or other
action brought by the holder of the mortgage. This subordination agreement shall
be self-operative and no further instrument or certificate of subordination
shall be required from the Lessee.




18.  
LANDLORD’S RIGHT OF ENTRY. Landlord, its agents or employees shall be permitted
to enter the Leased Premises at all reasonable times for the purposes of
inspection or repairing same. Except in case of an emergency, Landlord shall
give Lessee at least 24 hours advance written notice of any inspection.




19.  
NOTICES. All notices, requests, demands and/or any other communications required
or permitted hereunder shall be in writing and shall be deemed to have been duly
given on the date of personal delivery by hand or on the send (2nd) business day
after being mailed by certified mail, return receipt requested, with postage
prepaid, and addressed as follows (or to such other address as Landlord or
Lessee shall, from time to time, specify in a written notice given pursuant to
this paragraph):




(a)  
If to Landlord:



ATTN: Alan Sinn
Bi-State Group, LLC
#1 Twin Lake Drive
East St. Louis, IL 62203



(b)  
If to Lessee:



ATTN: Rick Honan
American Trailer & Storage, Inc.
3505 Manchester Trafficway
Kansas City, MO 64129



20.  
COMPLETE AGREEMENT. This instrument contains a complete and final expression of
the agreement between the parties. Neither party has made or relied on any
promise, warranty, representation or inducement which is not expressly stated
herein. This instrument results from negotiation and review deemed adequate by
the parties, and, therefore, neither party alone shall be deemed the drafter
hereof and this instrument shall not be construed for or against either party.




21.  
EXTENSION OF TERM. Provided Lessee in not in default and this Lease is otherwise
in force and effect, Lessee shall have the option to extend the term of this
Lease for two (2) consecutive periods of two (2) years each (an “Option Term”).
Lessee shall be deemed to have exercised an option to extend the term of this
Lease for an Option Term unless, no later than ninety (90) calendar days before
expiration of the Initial Term or the preceding Option Term, as the case may be,
Lessee gives Landlord written notice that Lessee does not elect to extend.
Except as otherwise provided in paragraph 4, all of the terms, covenants and
agreements contained in this Lease shall remain in effect during each Option
Term.




22.  
DISPUTES AND GOVERNING LAW. The Parties hereby agree that any and all disputes
between the parties related to the Lease must be brought in Jackson County,
Missouri in either federal or state court. The Parties further agree that
Missouri law shall govern.




23.  
FORKLIFT. Landlord shall also make available to Lessee for Lessee’s exclusive
use during Lessee’s business hours one (1) forklift capable of lifting one (1)
empty 40’ ISO shipping container.



IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate
original as of the date first above written.


LANDLORD:     LESSEE:
BI-STATE GROUP LLC    AMERICAN TRAILER & STORAGE, INC




BY:  //s// Alan Sinn    BY:  //s// Richard G. Honan, II  


ITS:  Vice President    ITS:  President 


